Case 1:20-mj-00043-MJD Document 2 Filed 01/16/20 Page 1 of 5 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

 

 

 

United States of America )
Vv. )
) Case No.
) 1:20-mj-0043
)
Jacob Wall )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 14, 2020 in the county of Marion in the
____ Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 841(a)(1), (b)(1)(A) Possession with the Intent to Distribute 500 or more grams of a Mixture or
Substance Containing a Detectable Amount of Methamphetamine
18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm
18 U.S.C. § 924(c)(1)(A) Carrying a Firearm During and in Relation to a Drug Trafficking Offense

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet. whl Fea

 

Complainant's signature

Michael! T. Neuner, TFO, DEA

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

Date: 01/16/2020 Mills
i - “/ Judge's signature
City and state: Indianapolis, IN ‘Mark Dinsmore, U.S. Magistrate Judge

 

Printed name and title
Case 1:20-mj-00043-MJD Document 2 Filed 01/16/20 Page 2 of 5 PagelD #: 3

AFFIDAVIT

1. Your Affiant, Michael T. Neuner, is a Detective Captain with the Beech Grove
Police Department. I have been employed by the Beech Grove Police Department for over 28
years. I am currently assigned to the Drug Enforcement Administration (DEA) as a Task Force
Officer and have been assigned to the DEA for over 16 years. I am an investigative or law
enforcement officer of the United States within the meaning of 18 U.S.C. § 2510(7) and Federal
Rule of Criminal Procedure 41(a)(2)(C). The information contained in the below numbered
paragraphs is either personally known to your Affiant or told to your Affiant by the persons in
the below numbered paragraphs.

PROBABLE CAUSE

2. This Affidavit is submitted in support of a criminal Complaint charging Jacob
WALL with Possession with the Intent to Distribute 500 or more grams of a Mixture or
Substance Containing a Detectable Amount of Methamphetamine, a Schedule II Controlled
Substance, in violation of Title 21 United States Code, Sections 841(a)(1) and (b)(1)(A), Felon
in Possession of a Firearm, in violation of Title 18, United States Code, Section 922(g)(1), and
Carrying a Firearm During and in Relation to a Drug Trafficking Offense in violation of Title 18
United States Code, Section 924(c)(1)(A).

3. On or about January 14, 2020, Detectives with the Indianapolis Metropolitan
Police Department (IMPD) Criminal Interdiction Unit and IMPD Violent Crimes Unit (VCU)
were working a detail near the 2600 block of South Lynhurst Avenue in Marion County, Indiana.
Law enforcement believed that a drug deal had been observed outside of the Speedway Gas
Station located at 2601 S. Lynhurst Avenue. It had appeared that money had been exchanged in

return for an unknown item at a black Chevrolet Tahoe. Officers followed the Tahoe and other
Case 1:20-mj-00043-MJD Document 2 Filed 01/16/20 Page 3 of 5 PagelD #: 4

vehicle involved away from the suspected transaction. Law enforcement observed the black
Chevrolet Tahoe engage in multiple traffic violations and a traffic stop was conducted on the
vehicle.

4, The driver was identified as Jacob WALL. Officers observed plastic baggies
commonly associated with drug trafficking, sticking out of a backpack in plain view on the back
seat. IMPD Detective Brinker and his certified K9 partner “Cruz” arrived and conducted an
open air sniff of the Tahoe. K9 Cruz indicated a positive response for narcotics on the passenger
side of the vehicle. Officers searched the vehicle and the contents of the backpack. Officers
located suspected methamphetamine inside the backpack. There was also a box inside the
vehicle containing bags of marijuana. The vehicle was registered to WALL, with a bill of sale
also located inside the Tahoe.

5. WALL was arrested at the scene. Officers also located more marijuana inside of
the backpack as well as several bottles of yet to be identified pills. Upon a further search of the
backpack while processing the evidence at the IMPD office, officers found a handgun and digital
scale. An IMPD Liaison Officer arrived to process the handgun. There was not a round in the
chamber, although there were live rounds inside the magazine. The handgun was a .45 caliber
Glock M30 bearing serial number BCLRO060. This firearm is not manufactured in the state of
Indiana and as a result would have traveled through interstate commerce to arrive in the state.

6. Subsequently, a traffic stop was also conducted on the other vehicle involved in
this investigation. Law enforcement found a small amount of marijuana. One of the occupants

stated that they had just purchased marijuana from a subject known as “Jake”.
Case 1:20-mj-00043-MJD Document 2 Filed 01/16/20 Page 4 of 5 PagelD #: 5

7. The suspected methamphetamine was in two baggies that were tested at the
Marion County Forensic Services Agency. Preliminary results showed positive results for
methamphetamine for both baggies. One weighed 445 grams and the other weighed 448 grams.

8. A criminal history check revealed that WALL has the following felony
convictions on his record:

a. Burglary in Marion County, Indiana cause number 49G03-1204-FC-02841 on
or about July 24, 2012,

b. Battery in Marion County, Indiana cause number 49G03-1302-FA-008273 on
or about April 9, 2013, and

c. Criminal Gang Activity in Marion County, Indiana cause number 49G03-1302-

FA-008273 on or about April 9, 2013.
Case 1:20-mj-00043-MJD Document 2 Filed 01/16/20 Page 5 of 5 PagelD #: 6

CONCLUSION
9. Based upon my training and experience and the facts set forth herein, your Affiant
submits there is probable cause to believe that Jacob WALL did commit the following offenses:
Possession with the Intent to Distribute 500 of more grams of a Mixture or Substance Containing
a Detectable Amount of Methamphetamine, a Schedule II Controlled Substance, in violation of
Title 21 United States Code, Sections 841(a)(1) and (b)(1)(A), Felon in Possession of a Firearm,
in violation of Title 18, United States Code, Section 922(g)(1), and Carrying a Firearm During

and in Relation to.a Drug Trafficking Offense in violation of Title 18 United States Code,

=— yk Wir

Michael Neuner
Task Force Officer
Drug Enforcement Administration

SWORN TO BEFORE ME, AND SUBSCRIBED IN MY PRESENCE, THIS 16" DAY OF

JANUARY, 2020.

 

 

J gL
Mark J. Dinsmoge
U.S. Magistrat¢é Judge
Southern Distriet of Indiana
